Citation Nr: 1537581	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, all effective February 26, 2008 (date of receipt of claim). 

The Board remanded this case in December 2011 and it has now been returned for appellate consideration.  

The Veteran testified at a July 2015 videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is of record.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

At the videoconference the Veteran and his representative indicated that a claim for service connection for tinnitus had only recently been filed.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

At the July 2015 videoconference the Veteran testified that he used VA issued hearing aids and did not receive any non-VA treatment.  He had had two VA examinations of his hearing acuity and had been told at the most recent examination that his hearing acuity had diminished.  His hearing loss was greater in his right ear.  His hearing aids helped improve his hearing acuity in his left ear but not his right ear.  He had had an adjustment of his hearing aids about a year ago, and was given new hearing aids.  He no longer worked, having retired.  His hearing loss hindered his enjoyment in speaking with family members.  He sometimes missed parts of conversations, and had to turn up the volume of a television.  

The Veteran testified that his last VA hearing evaluation had been on July 6, 2015.  Page 7 of the transcript.  The service representative stated that a copy thereof would be submitted with a waiver of initial RO consideration.  The Veteran testified that his VA hearing evaluation prior to July 2015 had been in December 2014.  The Veteran had been told by a VA physician that hearing aids would probably not help his hearing loss in the right ear.  

A review of the record reveals that the numerical results of VA audiometric testing in May 2008 and August 2008 are of record.  Likewise, the results of VA audiometric testing in December 2014 are of record.  

The Veteran has submitted copies of private audiometric testing by a licensed audiologist conducted in December 2012 and also in October 2014.  However, it is not clear that the Maryland CNC word list was used in conducting those evaluations, as required by regulation for rating purposes.  See 38 C.F.R. § 4.85(a).  

As to this, in some instances, the Board should consider whether clarification of a VA examination report, private examination report, or VA treatment record is required.  See 38 C.F.R. § 4.2 (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

In Savage v. Shinseki, 24 Vet. App. 259 (2011) the Board had not considered the information contained in private audiological examination reports because it was not clear that the Maryland CNC test was used in determining the speech discrimination scores, as required by regulation.  The United States Court of Appeals for Veterans Claims (Court) noted that the Board "outright" dismissed the private medical examination reports in the absence of this evidence, and it was clear that, had the information been obtained, the Board would have been able to properly determine the probative value of the private examination reports.  Id. at 272.  The Court concluded that in this situation, VA was required either to return the private reports for clarification of whether the Maryland CNC test was used or adequately discuss why such clarification was not required.  Id. at 272-73.  Important factors in that determination include whether the clarifying information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Id. at 270.  The Court noted that only a single fact was missing from the private examinations (whether the Maryland CNC Word Recognition Test was used), which was "an objective fact not subject to interpretation or opinion that can easily be obtained by contacting the private examiners."  Id. at 272.  

Accordingly, the Veteran should be contacted and requested to provide sufficient information to allow VA to contact that private audiologist that conducted the December 2012 and October 2014 private audiometric examinations.  If the Veteran provides such information, the private audiologist should be contacted and requested to state whether the Maryland CNC word list was used in conducting those examinations.  

Equally important, the results of VA audiometric testing conducted in May 2009, October 2009, and (according to the Veteran's testimony) on July 6, 2015, are not of record.  To ensure completeness of the record on appeal, the results of those VA audiometric tests should be obtained and associated with the record on appeal.  

Also, given the state of the record on appeal the claim is remanded so that the Veteran may be afforded another examination to assess the current severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the VA audiometric testing conducted in May 2009, October 2009, and July 2015 should be obtained and made a part of the record on appeal.  

2.  The Veteran should be contacted and requested to provide sufficient information to allow VA to contact that private audiologist that conducted the December 2012 and October 2014 private audiometric examinations.  If the Veteran provides such information, the private audiologist should be contacted and requested to state whether the Maryland CNC word list was used in conducting those examinations.  

3.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's electronic medical records should be made available to and be reviewed by the examiner, if needed.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability. 

If the auditory thresholds from the current examination differ significantly from the results of other tests, the VA examiner should explain the reason why there is a difference, if possible.  

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

